Fourth Court of Appeals
                                San Antonio, Texas
                                     JUDGMENT
                                   No. 04-13-00750-CR

                                     Larry CASTRO,
                                        Appellant

                                           v.
                                       The State of
                                  The STATE of Texas,
                                        Appellee

                From the 187th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2013CR0307A
                        Honorable Melisa Skinner, Judge Presiding

       BEFORE JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

      SIGNED October 8, 2014.


                                             _____________________________
                                             Sandee Bryan Marion, Justice